Citation Nr: 0025816	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Service connection for coronary atherosclerotic disease 
secondary to smoking.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran had active service from June 1955 to June 1959.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO), which denied a claim, filed 
prior to June 9, 1998, for service connection for coronary 
atherosclerotic disease secondary to smoking, including as 
due to nicotine addiction.


FINDINGS OF FACT

1.  All pertinent evidence for disposition of this claim has 
been obtained.

2.  The veteran has a current diagnosis of coronary 
atherosclerotic disease.

3.  The veteran's private physician has clearly linked the 
veteran's coronary atherosclerotic disease to the veteran's 
smoking and subsequent nicotine addiction.

4.  The veteran has provided evidence that he began smoking 
while in service and continued smoking until after his 
coronary atherosclerotic disease was identified.

5.  Appellant filed the instant claim prior to June 9, 1998.

6.  It is as likely as not that the veteran's nicotine 
dependence began during his service and tobacco use caused or 
contributed substantially to the onset his coronary 
atherosclerotic disease.


CONCLUSIONS OF LAW

1.  The competent evidence on file indicates that nicotine 
dependence was incurred in the veteran's service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).

2.  With resolution of reasonable doubt in the appellant's 
favor, service connection for coronary atherosclerotic 
disease secondary to nicotine dependence is warranted.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Secondary service connection may also be granted 
where a disorder is aggravated by a service connected 
disorder, to the extent of the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. § 
5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 
9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a service-connected claim to be well-
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period and still has such a condition.  
The evidence must be medical in nature, unless it relates to 
a situation where lay evidence is competent.  However, if 
chronicity is not applicable, a claim may still be well 
grounded on the basis of continuity of symptomatology if the 
condition was noted during service or during an applicable 
presumptive period and if competent evidence, either medical 
or lay, related the present disorder to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

It is noted that in July 1998, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) was 
enacted into law as Public Law No. 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  See 38 U.S.C.A. § 
1103 (West Supp 2000).  However, 38 U.S.C.A. § 1103 does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.  As such, since the appellant's claim was filed 
before June 9, 1998, the adjudication thereof is not affected 
by the IRS Reform Act.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  See 38 U.S.C.A. § 7104(c) (West 1991 
& Supp. 2000).  In pertinent part, VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (1997) provides that where a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to one's cardiovascular system by in-
service smoking gave rise to lung cancer, service connection 
may be established without reference to section 38 C.F.R. § 
3.310(a).  However, where the evidence indicates a likelihood 
that a veteran's disabling illness had its origin in tobacco 
use subsequent to service, and the veteran developed a 
nicotine dependence during service which led to continued 
tobacco use after service, the issue then becomes whether the 
illness may be considered secondary to the service-incurred 
nicotine dependence and resulting disability or death may be 
service connected on that basis pursuant to section 3.310(a).

VAOPGCPREC 19-97 cited to VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(1993), which held, in pertinent part, that whether nicotine 
dependence was a disease for disability compensation purposes 
was essentially an adjudicative matter to be resolved based 
on accepted medical principles; and that direct-incurrence 
service connection may be granted if the evidence established 
that injury or disease resulted from in-service tobacco use.

VAOPGCPREC 19-97 cited to a May 5, 1997, memorandum, in which 
the VA's Under Secretary for Health, relying on certain 
criteria set forth in another VA General Counsel Opinion, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  VAOPGCPREC 19-97 further 
stated that secondary service connection may be established, 
under the terms of 38 C.F.R. § 3.310(a), only if a veteran's 
nicotine dependence, which arose in service, and resulting 
tobacco use may be considered the proximate cause of the 
disability or death which is the basis of the claim.  A 
determination of proximate cause is basically one of fact, 
for determination by adjudication.

A subsequent event, which is referred to as an "intervening" 
cause, may interrupt the causal connection between an event 
or circumstance and subsequent incurrence of disability or 
death.

In precedent opinion 19-97, the General Counsel added that 
"[a]ssuming that adjudicators adopt the Under Secretary for 
Health's conclusion that nicotine dependence may be 
considered a disease, the two principal questions which must 
be answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service."  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by certain 
criteria.

The General Counsel further stated that "[i]f it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must determine 
whether the post-service usage of tobacco products was the 
proximate cause of the disability or death upon which the 
claim is predicated.  As discussed above, a supervening cause 
of the disability or death would sever the causal connection 
to acquisition of the nicotine dependence in service."

The veteran has a current diagnosis of coronary 
atherosclerotic disease.  The veteran argues in pertinent 
part that the veteran's coronary atherosclerotic disease was 
caused by nicotine addiction that had an in-service onset.  
The veteran's private physician indicated in a statement 
dated November 1998, that the veteran has been diagnosed with 
coronary atherosclerotic disease since 1980 when this health 
care provider performed a multivessel coronary bypass graft 
surgery.  The private health care provider goes on to state 
that the veteran was a heavy smoker and that his smoking 
unquestionably played a significant role in his subsequent 
coronary atherosclerotic disease.  Furthermore, the veteran 
states that he did not smoke before his entry into service 
and that he began smoking while in service.  He further 
states that despite attempts to quit smoking, he continued to 
smoke until he was diagnosed with coronary atherosclerotic 
disease.  He supports this statement with two lay statements 
which both corroborate his position that he did not smoke 
before he entered service and that he was a heavy smoker 
after he left service.

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000); that is, he has presented a claim that is 
plausible.  All evidentiary assertions are deemed credible 
for this determination.  Further, he has not alleged, nor 
does the evidence show, that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.

The Board has considered the statements made by the veteran, 
his brother and former spouse that he began smoking during 
service.  Their statements are probative of symptomatology, 
but they are not competent or credible evidence of a 
diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The appellant, his 
brother and the appellant's former spouse are not qualified 
to give credible medical opinion as to diagnosis or cause of 
disease.  However, they are competent to support issues such 
as the veteran's claim that he began smoking while in 
service.   Furthermore, in this case we have an opinion from 
the veteran's private health care provider, who as a 
qualified health care provider, is competent to testify as to 
the etiology of the veteran's coronary atherosclerotic 
disease disorder.  This health care provider specifically 
links the veteran current disorder with the veteran's 
smoking.  Furthermore, the health care providers have linked 
the smoking which began in service to the onset of nicotine 
dependence which has been implicated in a major way in the 
onset of the heart disease.

In short, not only is the veteran's claim, plausible, that 
his coronary atherosclerotic disease, is a result of his 
smoking which began during service, but the facts of the case 
suggest that it is more likely than not that the veteran's 
current disorder is related to his smoking which began during 
service.  The various lay statements are sufficient to 
indicated that the veteran did in fact begin smoking in 
service.  The statement by the veteran's former spouse 
indicating that the veteran had unsuccessfully attempted to 
stop smoking many times before his surgery in 1980 is 
presumed credible.  She is competent to state that the 
veteran he continually smoked between his tour of duty and 
his surgery in 1980.  The veteran's private physician's 
statement dated in November 1998 clearly links the veteran's 
coronary atherosclerotic disease, which was diagnosed as 
early as 1980, with his history of smoking.  In a report by 
one of the veteran's other private physicians dated 
August 1990 indicates that the veteran is to use Nicorette 
gum for cigarette withdrawal.  This indicates that as late as 
1990, the veteran was still using tobacco.  The 
recommendation to use Nicorette gum suggests that in 1990, 
the veteran had a dependence to nicotine, which satisfies the 
first component of the 19-97, the General Counsel Opinion.  
The fact that the veteran has been smoking since service, and 
had unsuccessfully attempted to stop smoking, as indicated by 
his former spouse, granting the veteran the benefit of the 
doubt, satisfies the second component of this General Counsel 
Opinion. 

Therefore, secondary service connection for disability to 
tobacco use subsequent to military service is warranted, 
since the competent medical and lay evidence of record 
indicates the likelihood that the veteran acquired nicotine 
dependence in service and that such in-service nicotine 
dependence was the proximate cause of his coronary 
atherosclerotic disease.  See VAOPGCPREC 19-97.  
Consequently, with resolution of all reasonable doubt in 
appellant's favor, the Board concludes that secondary service 
connection for the veteran's coronary atherosclerotic disease 
is warranted.  38 C.F.R. § 3.310 (1999). 


ORDER

Veteran's claim for secondary service connection for coronary 
atherosclerotic disease is granted.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 9 -


- 10 -


